DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-3 and 5-10 considered unpatentable for the reasons indicated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2016/0059719 to Jung (“Jung”).

As to independent claim 1, Jung shows an electric vehicle charger (Jung’s fig. 1) with interchangeable (¶ 0078, lines 1-3) AC power plug (¶ 0027, line 5, grid plug 140; Fig. 12: “AC electrical symbol” for AC power source connected to elements 660-670;  ¶ 0081, lines 9-11, L-phase, N-phase etc.; the terms “grid” and “phase” are conventionally used to describe AC source; see also fig. 1, ¶ 0026, socket in a house 20) comprising: 
a first charge cord assembly (130-131, 140) having a first connector (131 in fig. 2; 600 in fig. 12); 
an electrical vehicle charging control box (120-121, figs. 1-2) with a first end (123) electrically coupled to the first charge cord assembly (130-131, 140) and a second end (122) electrically coupled to an electric vehicle (10), the first end (123) of the electrical vehicle charging control box (120-121) includes a second connector (700 in fig. 12; see also 123a in fig. 11); 
wherein the first connector (131 in fig. 2; 600 in fig. 12);  ) comprises a plurality of conduction terminals (660-680 in fig. 12) and an identification component (610-650 in fig. 12)) , the second connector (700 in fig. 12; see also 123a in fig. 11) includes at least one active identification device (710-750 in fig. 12; see also 301-303, 305-306 in fig. 11) and a plurality of receptacles (Jung ¶ 0045, female and male connectors can be inversely formed; 760-780 in fig. 12; see also 304, 307-308 in fig. 11) arranged to mate the plurality of conduction terminals and the identification component for establishing electrical connection (¶ 0088, lines 1-2; ¶ 0081, lines 5-8), and for forming identification-sensor pair (¶ 0084, lines 1-3; ¶ 0091; ¶ 0099) between the first connector (131 in fig. 2; 600 in fig. 12) and the second connector (700 in fig. 12; see also 123a in fig. 11).

As to claim 2, Jung shows the first charge cord assembly (130-131, 140 in fig. 2) comprises an AC plug (140; ¶ 0026, power socket in a house 20; see also comments in claim 1) electrically connected to the first connector (131).

As to claim 3, Jung shows the electrical vehicle charging control box (120-121) comprises: a controller (¶ 0030, line 1, CCID 120 may perform a control…; see also execution of fig. 10) and a second charge cord assembly (110-112 in figs. 1-2) with one end (112) electrically coupled to the controller (121) and the other end (110) electrically coupled to the electric vehicle (10).

As to claim 5, Jung shows the second charge cord assembly (110-112 in figs. 1-2) is an electric vehicle inlet plug (110 in fig. 1).

As to claim 6, Jung shows formation of the identification-sensor pair between the first connector and the second connector can be utilized to recognize type of the AC plug for adjusting maximum output current of the charger (¶ 0091, lines 12-13; ¶ 0101, lines 7-12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of FR 2977389 A1 (“Valadas”).
Regarding claim 7-10, Jung shows the identification-sensor pair (610-650 and 710-750 in fig. 12; see comments in claim 1 above) between the first connector (600) and the second connector (700).
Jung differs from the claimed invention in that it does not explicitly disclose that the identification-sensor pair can be a magnet-reed switch pair, or a magnet-Hall sensor pair, or a light source-light detector pair, or a pusher element-mechanical switch pair.
Valadas teaches providing an identification-sensor for identifying a connection between an electrical plug and an electrical outlet (see title).  Valadas further teaches the identification-sensor pair can be a magnet-reed switch pair, or a magnet-Hall sensor pair, or a light source-light detector pair, or a pusher element-mechanical switch pair (see Valadas’s Object of the Invention).  Hence, it would have been obvious for one of ordinary skilled in the art to modify Jung with any one of identification-sensor pair as taught by Valadas, such that to re-enforce the communication signal for the identification function between the two connectors (see Valadas’s Object of the Invention).
Allowable Subject Matter
Claims 4 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 11-14 would be allowable if amended in the manner detailed above because the prior art of record does not teach an electrical vehicle charger having the combinations of elements recited in and required by dependent claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851